Case 1:15-cv-24012-CMA Document 158 Entered on FLSD Docket 06/25/2020 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 15-24012-CIV-ALTONAGA/Reid

  JOSEPH HARVEY,

         Plaintiff,
  v.

   UNITED STATES OF AMERICA, et al.,

        Defendants.
  ___________________________________/

                                               ORDER

         THIS CAUSE came before the Court on Plaintiff, Joseph Harvey’s Motion for

  Reconsideration [ECF No. 157], filed June 24, 2020. Plaintiff seeks reconsideration of the Court’s

  Order [ECF No. 154] adopting the Report of Magistrate Judge Screening Amended Complaint and

  Re: Defendants’ Joint Motion to Dismiss [ECF No. 143]. For the foregoing reasons, the Motion

  is denied.

         “The decision to grant or deny a motion for reconsideration is committed to the district

  court’s sound discretion.” Pena v. United States Coast Guard Seventh Dist., No. 18-23188-Civ,

  2019 WL 6210959, at *1 (S.D. Fla. Nov. 21, 2019) (citation omitted). “[T]here are three major

  grounds which justify reconsideration: (1) an intervening change in controlling law; (2) the

  availability of new evidence; and (3) the need to correct clear error or prevent manifest injustice.”

  Burger King Corp. v. Ashland Equities, Inc., 181 F. Supp. 2d 1366, 1369 (S.D. Fla. 2002)

  (alteration added; citations omitted). It is “an improper use of the motion to reconsider to ask the

  Court to rethink what the Court already thought through — rightly or wrongly.” Z.K. Marine Inc.

  v. M/V Archigetis, 808 F. Supp. 1561, 1563 (S.D. Fla. 1992) (citations omitted; alterations

  adopted).
Case 1:15-cv-24012-CMA Document 158 Entered on FLSD Docket 06/25/2020 Page 2 of 3
                                                        CASE NO. 15-24012-CIV-ALTONAGA/Reid


           Plaintiff requests the Court “reconsider part of its order that states [P]laintiff does not

  qualify for compensatory and punitive damages.” (Mot. 1 (alteration added)). The Report

  concluded 42 U.S.C. section 1997e(e) of the Prison Litigation Reform Act (the “PLRA”) precludes

  Plaintiff from recovering compensatory and punitive damages for his Fourth Amendment claim

  regarding the seizure of the storage unit. (See Report 44–46). The Court agreed. (See June 12,

  2020 Order 5).

           Presently, Plaintiff contends — for the second time — section 1997e(e) does not apply to

  his claim because the statute only applies in cases where the prisoner “is suing for mental and

  emotional injury,” and he “is suing for deprivation of property.” (Mot. 1). The Court disagrees,

  again.

           “Section 1997e(e) unequivocally states that ‘No Federal Civil Action may be brought . . .

  ,’ and ‘no’ means no. The clear and broad statutory language does not permit us to except any

  type of claims, including constitutional claims.” Harris v. Garner, 216 F.3d 970, 984–85 (11th

  Cir. 2000) (alteration and emphasis in original; quoting 42 U.S.C. § 1997e(e); citations omitted).

  “This prohibition applies ‘equally to all constitutional claims,’ including ‘those rarely

  accompanied by physical injury.’” Carter v. Allen, 762 F. App’x 827, 836 (11th Cir. 2019)

  (quoting Al-Amin v. Smith, 637 F.3d 1192, 1197 (11th Cir. 2011)); see also, e.g., Al-Amin, 637

  F.3d at 1197 (“[T]he PLRA encompasses all federal claims, including constitutional claims.”

  (alteration added; citations omitted)); Carter v. Allen, 940 F.3d 1233, 1237–38 (11th Cir. 2019)

  (Martin, J., dissenting) (explaining the Eleventh Circuit has interpreted section 1997e(e) to

  “preclude compensatory and punitive damages for any claim absent physical injury.” (emphasis in

  original; citations omitted)).




                                                    2
Case 1:15-cv-24012-CMA Document 158 Entered on FLSD Docket 06/25/2020 Page 3 of 3
                                                         CASE NO. 15-24012-CIV-ALTONAGA/Reid


          Plaintiff claims a violation of his Fourth Amendment rights under 42 U.S.C. section 1983.

  The Eleventh Circuit has made clear the PLRA’s physical-injury requirement applies to Plaintiff’s

  constitutional claim. Plaintiff is thus precluded from recovering compensatory and punitive

  damages unless he can demonstrate a (more than de minimis) physical injury, which Plaintiff does

  not allege. See Brooks v. Warden, 800 F.3d 1295, 1307 (11th Cir. 2015) (“Under the statute and

  our caselaw, an incarcerated[1] plaintiff cannot recover either compensatory or punitive damages

  for constitutional violations unless he can demonstrate a (more than de minimis) physical injury.”

  (alteration added; citations omitted)).

          Accordingly, it is ORDERED AND ADJUDGED that Plaintiff, Joseph Harvey’s Motion

  for Reconsideration [ECF No. 157] is DENIED.

              DONE AND ORDERED in Miami, Florida, this 25th day of June, 2020.



                                                             _________________________________
                                                             CECILIA M. ALTONAGA
                                                             UNITED STATES DISTRICT JUDGE

  cc:     Plaintiff, Joseph Harvey, pro se
          counsel of record
          Magistrate Judge Lisette M. Reid




  1
    Plaintiff was a confined prisoner when he initiated this suit. See Harris v. Garner, 216 F.3d 970, 972
  (11th Cir. 2000) (en banc) (“We granted rehearing en banc . . . to decide whether [42 U.S.C. section
  1997e(e)] applies to lawsuits that are filed while the plaintiff is a confined prisoner but which are not
  decided until after he is released from confinement. We hold it does.” (alterations added)).
                                                     3
